       Case 2:17-cv-00096-ALB-SMD Document 297 Filed 11/27/19 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

 ROBERT HARVEY FULLER,                           )
                                                 )
                            Plaintiff,           )
                                                 )
 vs.                                             )
                                                 ) Case No.: 2:17-cv-00096-ALB-SMD
                                                 )
                                                 )
 KOCH FOODS OF ALABAMA,                          )
 LLC and MELISSA                                 )
 McDICKINSON,                                    )
                                                 )
                            Defendants.          )
                                                 )

                                         JOINT STATUS REPORT

         COME NOW the parties and, pursuant to the Court’s Order (Doc. 296), jointly

submit this status report:

         1.        The parties mediated and resolved this matter on October 8, 2019.

         2.        At that time, the parties had not yet executed a final, written agreement

relating to the terms and conditions between them but anticipated doing so. The

parties informed the Court accordingly and moved the Court to stay all pending

deadlines. (Doc. 295).

         3.        The parties have not yet been able to finalize the agreement but have

resolved all but one issue and believe they can finalize the agreement in the next five

(5) business days commencing on Monday, December 2nd.

4811-0437-3166v1
2016061-000166 11/27/2019
       Case 2:17-cv-00096-ALB-SMD Document 297 Filed 11/27/19 Page 2 of 4




         4.        The parties anticipate they can satisfy the terms of the agreement within

the next thirty days at which time they will file a joint stipulation of dismissal.

         Wherefore the Parties respectfully request the Court stay all deadlines another

thirty (30) days until a Joint Stipulation of Dismissal is filed.

         Respectfully submitted November 27th, 2019.


                                                    s/ Rachel V. Barlotta
                                                    Rachel V. Barlotta
                                                    Sharonda C. Fancher

                                                    Baker, Donelson, Bearman,
                                                    Caldwell & Berkowitz, PC
                                                    Wells Fargo Tower
                                                    420 North 20th Street, Suite 1400
                                                    Birmingham, AL 35203
                                                    (205)328-0480 Telephone
                                                    (205)322-8007 Facsimile

                                                    Attorneys for Defendant Koch Foods
                                                    of Alabama, LLC

                                                    s/ Marion F. Walker
                                                    Marion F. Walker
                                                    (e-signed and filed with permission)
                                                    Fisher Phillips
                                                    2323 2nd Avenue North
                                                    Birmingham, AL 35203
                                                    (205) 327-8354 Telephone

                                                    Corey Goerdt (admitted pro hac vice)
                                                    Ga. Bar No. 437210
                                                    1075 Peachtree Street, NE, Suite 3500
                                                    Atlanta, Georgia 30309
                                                    cgoerdt@fisherphillips.com

                                                2
4811-0437-3166v1
2016061-000166 11/27/2019
       Case 2:17-cv-00096-ALB-SMD Document 297 Filed 11/27/19 Page 3 of 4




                                           Telephone (404) 231-1400
                                           Facsimile (404) 240-4249

                                           Attorneys for Defendant Melissa
                                           McDickinson

                                           s/ Alicia K. Haynes
                                           (e-signed and filed with permission)
                                           Alicia K. Haynes
                                           Charles E. Guerrier
                                           Haynes & Haynes, P.C.
                                           1600 Woodmere Drive
                                           Birmingham, Alabama 35226
                                           (205) 879-0377 (Phone)
                                           (205) 879-3572 (Fax)
                                           akhaynes@haynes-haynes.com

                                           s/ Heather N. Leonard
                                           (e-signed and filed with permission)
                                           Heather Newsom Leonard
                                           Heather Leonard, P.C.
                                           P.O. Box 43768
                                           Birmingham, Alabama 35243
                                           (205) 977-5421 (Phone
                                           (205) 278-1400 (Fax)
                                           Heather@HeatherLeonardPC.com

                                           s/ Cynthia F. Wilkinson
                                           (e-signed and filed w/ permission)
                                           Cynthia Forman Wilkinson
                                           Wilkinson Law Firm PC
                                           215 N. Richard Arrington Jr. Blvd.,
                                           Suite 301
                                           Birmingham, AL 35203
                                           205-250-7866
                                           wilkinsonefile@wilkinsonfirm.net

                                           Attorneys for Plaintiff Harvey Fuller

                                       3
4811-0437-3166v1
2016061-000166 11/27/2019
       Case 2:17-cv-00096-ALB-SMD Document 297 Filed 11/27/19 Page 4 of 4




                            CERTIFICATE OF SERVICE

       I certify that the foregoing has been served upon counsel of record by the Court's
electronic filing system, this November 27, 2019.




                                            s/ Rachel V. Barlotta
                                            Of Counsel




                                           4
4811-0437-3166v1
2016061-000166 11/27/2019
